            Case 1:15-cv-05984-ER Document 10 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH KOPROWSKI,
                                Plaintiff,
                                                                            ORDER
                         – against –
                                                                       15 Civ. 5984 (ER)
LONG ISLAND RAILROAD COMPANY,

                                Defendant.


Ramos, D.J.:

         On November 6, 2020, the Court instructed the parties to submit a joint status report by

no later than November 20, 2020. Doc. 9. No joint status report has been submitted as of the

date of this Order.

         The parties are therefore instructed to submit a joint status report by no later than

December 1, 2020. Failure to do so may result in a dismissal for failure to prosecute pursuant to

Fed. R. Civ. P. 41(b).



It is SO ORDERED.

Dated:     November 23, 2020
           New York, New York

                                                                EDGARDO RAMOS, U.S.D.J.
